Exhibit Cooperation Agreement on Outdoor Large LED Screen Medium This agreement on cooperation of outdoor medium (LED video) has been entered by and between Liaoning Daily Newspaper Media Group Co., Ltd. (hereinafter referred to as Party A) and Dalian Vastitude Media Group Co., Ltd. (hereinafter referred to as Party B) on the basis of fairness and mutual benefit under Contract Law of the People’s Republic of China and Advertisement Law of the People’s Republic of China to fully exercise both parties’ resource advantages and achieve the objective of mutual benefit. Article One .Cooperation 1.1 Both parties shall cooperate on the LED screen located at Building 1, Huigong Street, Shenhe District, Shenyang (the former telecommunication building of
